Exhibit 10.3
 
NON-RECOURSE NOTE     
 
FOR VALUE RECEIVED, the undersigned, Petro River Oil Corporation, a Delaware
corporation, whose address is 205 E 42nd Street, 20th Fl, New York, NY
10017  (the “Maker”), hereby promises to pay to the order of Horizon I
Investments, LLC, a Delaware limited liability company, whose address is 20 E
20th Street, 6th Fl, New York, NY 10003 (the “Payee”), the principal amount
of  Seven Hundred Fifth Thousand Dollars ($750,000.00), together with interest
on the outstanding portion thereof for the period such sums are unpaid, all in
accordance with the provisions of this promissory note (the “Note”).
 
1.           Payment of Principal and Interest.
 
(a)           The principal amount of this Note and all unpaid and accrued
interest shall be due and payable the earlier of: (i) the date of the closing of
the Conditional Purchase Agreement dated as of November 24, 2015 (the “Purchase
Agreement”) between Maker and Payee or (ii) December 31, 2016.
 
(b)           Subject to the preceding paragraph, interest hereunder shall be
computed on the basis of the actual number of days elapsed based on a 365 day
year and will accrue at an annual rate equal to one half of one percent (0.5%).
 
(c)           Any payment of principal of and interest upon this Note shall be
made by Maker to Payee at the address of Payee in New York, NY by bank wire
transfer to an account designated by Payee.  Payments made to Payee by Maker
hereunder shall be applied first to accrued interest and then to principal.
 
2.           Voluntary Prepayments.  Maker may voluntarily prepay all or any
part of the outstanding principal amount and all accrued interest on this Note
at any time, and from time to time, without premium or penalty.  Any payments
made to Payee by Maker hereunder will be applied first to accrued but unpaid
interest and then to principal.
 
3.           Security.  NO SECURITY OF ANY KIND FROM ANY SOURCE CAN BE USED
UNDER ANY CIRCUMSTANCES AS PAYMENT ON THIS NOTE, ACCRUED INTEREST ON THIS NOTE,
OR ANY OTHER EXPENSE GENERATED.
 
4.           Waivers.  Maker and each surety, endorser, guarantor, and other
party ever liable for payment of any sums of money payable upon this Note,
jointly and severally waive presentment, demand, protest, notice of protest and
non-payment or other notice of default, notice of acceleration, and intention to
accelerate, or other notice of any kind, and agree that their liability under
this Note shall not be affected by any renewal or extension in the time of
payment hereof, or in any indulgences, or by any release or change in any
security for the payment of this Note, and hereby consent to any and all
renewals, extensions, indulgences, releases, or changes, regardless of the
number of such renewals, extensions, indulgences, releases, or changes.

 
 

--------------------------------------------------------------------------------

 
 
No waiver by Payee of any of its rights or remedies hereunder or under any other
document evidencing or securing this Note or otherwise, shall be considered a
waiver of any other subsequent right or remedy of Payee; no delay or omission in
the exercise or enforcement by Payee of any rights or remedies shall ever be
construed as a waiver of any right or remedy of Payee; and no exercise or
enforcement of any such rights or remedies shall ever be held to exhaust any
right or remedy of Payee.
 
5.           Events of Default.  An “Event of Default” will exist hereunder if
any one or more of the following events occurs and is continuing:
 
(a)           Maker fails to pay when due any principal of, or interest on, this
Note and such failure continues for ten business days;
 
(b)           Maker (i) applies for or consents to the appointment of a
receiver, trustee, custodian, intervenor or liquidator of Maker or of all or
substantially all of its assets, (ii) files a voluntary petition in bankruptcy,
(iii) makes a general assignment for the benefit of creditors, (iv) files a
petition or answer seeking reorganization or an arrangement with creditors or to
take advantage of any bankruptcy or insolvency laws, (v) files an answer
admitting the material allegations of, or consents to, or defaults in answering,
a petition filed against it in any bankruptcy, reorganization or insolvency
proceeding, or (vi) takes corporate action for the purpose of effecting any of
the foregoing; or
 
(c)           an involuntary petition or complaint is filed against Maker
seeking bankruptcy or reorganization or the appointment of a receiver,
custodian, trustee, intervenor or liquidator of  Maker, or of all or
substantially all of its assets, and such petition or complaint is not dismissed
within sixty days of the filing thereof; or an order for relief, judgment or
decree is entered by any court of competent jurisdiction or other competent
authority approving a petition or complaint seeking reorganization of Maker or
appointing a receiver, custodian, trustee, intervenor or liquidator of Maker, or
of all or substantially all of its assets.
 
6.           Remedies.  If  Maker fails or refuses to pay any part of the
principal or interest upon this Note as the same become due, or upon the
occurrence of any Event of Default, Payee may at its sole option: (a) declare
the entire unpaid balance of principal and accrued interest of this Note to be
immediately due and payable without presentment or notice of any kind which
Maker waives pursuant to Section 4 herein, and/or (b) pursue and enforce any of
Payee’s rights and remedies available pursuant to any applicable law or
agreement; provided, however, in the case of any Event of Default specified in
Sections 5(b) and 5(c) with respect to Maker, without any notice to Maker or any
other act by Payee, the principal and interest accrued on this Note shall become
immediately due and payable without presentment, demand, protest, or other
notice of any kind, all of which are hereby waived by Maker.

 
 

--------------------------------------------------------------------------------

 
 
7.           Binding Effect.  This Note shall be binding on and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns.
 
8.           Amendments.  The provisions of this Note and any other agreement or
instrument securing or assuring the payment of this Note or executed in
connection herewith may be amended or revised only by an instrument in writing
signed by Maker and Payee.
 
9.           Severability.  If any term or provision of this Note shall be held
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of all other terms and provisions hereof shall in no way be
affected thereby.
 
10.         Governing Law.  THIS NOTE SHALL BE GOVERNED IN ALL RESPECTS BY THE
LAWS OF THE STATE OF DELAWARE.
 
11.           Entirety.  THIS NOTE AND ANY OTHER AGREEMENT OR INSTRUMENT
SECURING OR ASSURING THE PAYMENT OF THIS NOTE OR EXECUTED IN CONNECTION HEREWITH
EMBODY THE FINAL, ENTIRE AGREEMENT OF MAKER AND PAYEE AND SUPERSEDE ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF MAKER AND PAYEE.  THERE ARE NO ORAL AGREEMENTS
BETWEEN MAKER AND PAYEE.
 
 
Executed as of the date first written above.

 

    MAKER

 
/s/ Scot Cohen                    
Scot Cohen
Executive Chairman

 
 
 
 
 


